DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/461425 filed on
09/23/2021. Claims 1, 4-9, 11-13, 16-21, and 24 are pending and have been examined in this office action. Claims 1, 4-9, 11-13, 16-21, and 24 have been amended. Claims 2-3, 10, 14 and 22-23 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Regarding the Claim Rejections - 35 USC § 101, Applicant argues the currently amended claims overcome said rejection. However, Examiner respectfully disagrees. Currently, the Claims are currently interpreted as an abstract idea of a mental process for determining and .
Applicant’s arguments, see page 18, filed 09/23/2021, with respect to the rejection(s) of claims 1, 13 and 24 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Igarashi et al. U.S. Patent No. 10,369,997 (“Igarashi”). Igarashi teaches the amended limitation in the independent claims wherein the at least one processor is further configured to: determine control points based on the first midpoint and the second midpoint, and a line extending in parallel to the second lane in the third road segment from the first midpoint and a line extending in parallel to the first lane in the second road segment from the second midpoint; (see at least [Fig. 3] AND [claim 1] determine whether the preceding vehicle deviates from a lane center of the traveling lane based on the external environment information; responsive to determining that the preceding vehicle does not deviate from the lane center, set a mid-point of a width of the preceding vehicle as a control target point; responsive to determining that the preceding vehicle deviates from the lane center: 1) calculate a shift amount based on a difference between the width of the preceding vehicle and a width of the host vehicle, wherein the shift amount increases according to an increase in the difference between the width of the preceding vehicle and the width of the host vehicle; and 2) set, as the control target point, a position shifted from the mid-point of the preceding vehicle by the calculated shift amount in a direction opposite a direction in which the preceding vehicle deviates from the lane center; and execute a following travel control of the host vehicle for following the preceding vehicle based on the control target point.)

    PNG
    media_image1.png
    520
    124
    media_image1.png
    Greyscale

Fig. 2: Figure 3 is a view for illustrating a travel locus of a preceding vehicle

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 11-13, 16-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process, specifically identifying lane-centering information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclose generic computing components, such as a processor. Mere instructions to apply an exception using a generic hardware component cannot provide an inventive concept.
Claims 1, 13, and 22 recites a method and apparatus for obtaining lane information for a vehicle in a road segment, and obtaining lane location information from a database, which includes start-point and endpoint information relating to the vehicle lane to determine lane center line of the target lane which the vehicle is heading towards.

The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the abstract idea into a practical application, the additional elements of a storing information of the two endpoints as merely storing data. Merely storing data cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Claims 12 and 21 recite a method and apparatus for organizing and plotting points along a parametric curve for a vehicle path, specifically a Bezier curve, and sequentially connecting points along the parametric curve. These claims when given broadest reasonable interpretation are merely directed towards organizing data and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 2, 14, 12, and 21 are directed to a judicial exception.
Claims 4, 16-17, and 24 recite a method and apparatus for determining lane line segments that are absent using neighboring road segments. These claims when given broadest reasonable 
Claims 5-7 and 18 recite a method and apparatus for determining lane information, such as endpoints, using neighboring lane. These claims when given broadest reasonable interpretation are merely directed towards a mental process of data gathering and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 5-7 and 18 are directed to a judicial exception.
Claims 8-9 and 19-20 recite a method and apparatus for only selecting a combination of a pull-out lane and a pull-in lane.  These claims when given broadest reasonable interpretation are merely directed towards a mental process of data gathering and selection and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 8-9 and 19-20 are directed to a judicial exception.
Claim 11 recites a method for determination a rotation angle for the vehicle to approach the target lane center. These claims when given broadest reasonable interpretation are merely directed towards a mathematical concept for determining rotation angle for the vehicle corresponding to the vehicle pull-out lane. Therefore these additional elements are directed to an abstract idea and claim 11 directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Denaro et al. U.S. Pub. No. 2009/0299615 (“Denaro”) in view of Weiland et al. U.S. Pub. No. 2010/0312527 (“Weiland”), Rubin et al. U.S. Pub. No. 2013/0282277 (“Rubin”) and Igarashi et al. U.S. Patent No. 10,369,997 (“Igarashi”).
Regarding claim 1 as best understood, Denaro discloses a lane center line determining method, performed by a server, the method comprising:
wherein two side lane lines of the target lane are respectively connected to two endpoints of a first lane of a second road segment among the plurality of road segments and intersect at an intersection point connected to a first side lane line of a second lane in a third road segment among the plurality of road segments; (see at least [Fig. 1A – 1B])

    PNG
    media_image2.png
    360
    573
    media_image2.png
    Greyscale

Fig. 1: FIG. 1B shows how the roads depicted in FIG. 1A are represented as data in a database.
obtaining target lane, the target lane information comprising: locations of the two endpoints at a first end of the target lane, and a location of the intersection point at a second end of the target lane, determining a first midpoint of the two endpoints at the first end of the target lane, as a first center endpoint of the first end of the target lane; (see at least [¶ 0020] When actual roads, such as those shown in FIG. 1A, are represented by their centerlines, as shown in FIG. 1B, the intersection of the entrance ramp 20 with the road 10 is represented as a single point, i.e., the node 34 in FIG. 1B. By itself, this information does not convey the fact that ramp 20 actually merges into the road 10 over a distance 26. In order to indicate that an intersection actually occurs gradually along a merge lane, such as shown in FIG. 1A, additional data is included in the database… Using this model, a subsegment may be defined and associated with the segment 36 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 40 thereof. Another subsegment is defined and associated with the segment 32 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 42 thereof. Another subsegment is defined and associated with the segment 30 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 44 thereof. (Note that there are other ways to indicate the presence of a merge lane and the present embodiments are not limited to any specific implementation.)
determining, a second midpoint between the intersection point and a mapping point of the intersection point, as a second center point of the second end of the target lane, the mapping point of the intersection point being located at a second side lane line of the second lane in the third road segment; (see at least [¶ 0018] FIG. 1A depicts a portion of an actual road network. The road network includes a road segment 10. The road segment 10 includes three lanes 12, 14 and 16 for carrying vehicle traffic in the direction of travel indicated by the arrow 18. An entrance ramp 20 consisting of a single lane 22 connects to the road segment 10. The entrance ramp 20 carries traffic in the direction indicated by the arrow 24. As shown in FIG. 1A, the entrance ramp 20 gradually merges into the road 10. The gradual merger occurs over a distance 26. Along the distance 26, the width of the entrance ramp 20 gradually decreases as it merges into the lane 16 of road 10.) 
determining a lane center line of the target lane by connecting the first center endpoint of the first end of the target lane and the second center endpoint of the second end of the target lane; (see at least [Fig. 1A-1B] FIG. 1A is an illustration of a portion of a road network where roads merge with a sufficient merge lane. AND FIG. 1B shows how the roads depicted in FIG. 1A are represented as data in a database.) 
determining the lane center line of the target lane as a travelling path of a vehicle; and (see at least [¶ 0019] The endpoints of a road segment correspond to the locations of intersections, i.e., where one road segment connects to another road segment. In one type of database, the line that represents a road segment coincides with the centerline of the actual road segment.) 
transmitting the traveling path of the vehicle so that the vehicle travels along the central line, wherein the first lane in the second road segment and the second lane in the third road segment are substantially parallel, and (see at least [FIG. 1A-1D] AND [¶ 0055] The navigation system 340 includes applications for route calculation 344, map display 346, as well as possibly other applications. The navigation system 340 provides the navigation-related features to the vehicle user via a user interface 354. (The navigation system 340 is optional and may be omitted.)) 
Denaro fails to explicitly disclose the method to obtain a target lane in the road segment which is an added or subtracted lane. However, Weiland teaches the method for obtaining a target lane in a first road segment among a plurality of road segments, the target lane being an added or subtracted lane, (see at least [Fig. 9] #214 AND [¶ 0085] FIG. 9 shows several possible paths, labeled 240, 242 and 244, that a vehicle could legally take when traveling from the left turn lane 214 on the road segment 202 onto the lane 234 on the road segment 206. Each of these several possible paths is a legal path. AND [¶ 0018] A first embodiment relates to a method for representing roads, and in particular road lanes, in a database that contains data that represent a road network in a geographic region…) 
Thus, Denaro teaches a method for obtaining target lane information for a vehicle along a road segment. Weiland teaches the method to obtain a target lane in the road segment which is an added or subtracted lane.

Denaro in view of Weiland fails to explicitly disclose the method for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road. However, Rubin teaches the method according to claim 1, wherein the determining the lane center line of the target lane by using the center endpoint of the first end of the target lane and the center endpoint of the second end of the target lane as two endpoints of the lane center line of the target lane comprises: 
determining sampling points according to the control points; and (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
sequentially connecting the sampling point to obtain a first Bezier curve, and using the first Bezier curve as the lane center line of the target lane (see at least [Fig. 9] AND [¶ 0532] FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)

    PNG
    media_image3.png
    569
    300
    media_image3.png
    Greyscale

Fig. 2: FIG.9 shows an example of how location dots are be used to create lane maps. 
(Reference: Rubin)
Thus, Denaro in view of Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Rubin teaches the method for determining a control points along a parametric curve in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Denaro in view of Weiland and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points for the vehicle to operate along while navigating through a lane. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.
Furthermore, Denaro fails to explicitly disclose finding the lance central line by finding midpoints and connecting said midpoints to a control point to determine a line along the lane for navigation. However, Igarashi teaches the method to include wherein the determining the lane central line of the target lane further comprises: determining control points based on the first midpoint and the second midpoint, and a line extending in parallel to the second lane in the third road segment from the first midpoint and a line extending in parallel to the first lane in the determine whether the preceding vehicle deviates from a lane center of the traveling lane based on the external environment information; responsive to determining that the preceding vehicle does not deviate from the lane center, set a mid-point of a width of the preceding vehicle as a control target point; responsive to determining that the preceding vehicle deviates from the lane center: 1) calculate a shift amount based on a difference between the width of the preceding vehicle and a width of the host vehicle, wherein the shift amount increases according to an increase in the difference between the width of the preceding vehicle and the width of the host vehicle; and 2) set, as the control target point, a position shifted from the mid-point of the preceding vehicle by the calculated shift amount in a direction opposite a direction in which the preceding vehicle deviates from the lane center; and execute a following travel control of the host vehicle for following the preceding vehicle based on the control target point.)

    PNG
    media_image1.png
    520
    124
    media_image1.png
    Greyscale

Fig.3: Figure 3 is a view for illustrating a travel locus of a preceding vehicle
Thus, Denaro in view of Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Igarashi teaches the apparatus for finding the lance central line by finding midpoints and connecting said midpoints to a control point to determine a line along the lane for navigation.


Regarding claim 6 as best understood, Denaro discloses the method according to claim 1, wherein the method further comprises: determining a non-target lane, the non-target lane being a lane other than the target lane in the first road segment or any lane in the second road segment; using, for the non-target lane, a center line of two side lane lines of the non-target lane as a lane center line of the non-target lane (see at least [Fig. 1A] #12-14 AND [Fig. 1D] #52-54 AND [¶ 0022] FIG. 1C shows another portion of an actual road network. The road network includes a road 50. The road 50 includes three lanes 52, 54 and 56 for carrying traffic in the direction of travel indicated by the arrow 58.)

Regarding claim 7 as best understood, Denaro discloses the method according to claim 6, wherein the using, for the non-target lane, the center line of two side lane lines of the non-target lane as the lane center line of the non-target lane further comprises: obtaining, at least two groups of sampling points on the two side lane lines of the non-target lane, wherein each of the at least two groups of sampling points comprises a first sampling point and a second sampling point, each of the first sampling point and the second sampling point is located on one of the two lane lines of the non-target lane, and a connecting line between the first sampling point and the second sampling point is perpendicular to a travelling direction of the non-target lane; obtaining a third midpoint between the first sampling point and the second sampling point; and sequentially connecting midpoints between the groups of sampling points start-segment at #36/32, midpoint/intersection point at #34, AND endpoint 30)


    PNG
    media_image2.png
    360
    573
    media_image2.png
    Greyscale

Fig. 1: FIG. 1B shows how the roads depicted in FIG. 1A are represented as data in a database.

Regarding claim 13 as best understood, Denaro discloses a lane center line determining method, performed by a server, the method comprising:
wherein two side lane lines of the target lane are respectively connected two endpoints of a first lane of a second road segment among the plurality of road segments, and intersect at an intersection point

    PNG
    media_image2.png
    360
    573
    media_image2.png
    Greyscale


obtain target lane information of the target lane, the target lane information comprising: locations of the two endpoints at a first end of the target lane, and a location of the intersection point at the a second end of the target lane, first determining code configured to cause the at least one processor to determine, a first midpoint of the two endpoints at the first end of the target lane, as a first center endpoint of the first end of the target lane; (see at least [¶ 0020] When actual roads, such as those shown in FIG. 1A, are represented by their centerlines, as shown in FIG. 1B, the intersection of the entrance ramp 20 with the road 10 is represented as a single point, i.e., the node 34 in FIG. 1B. By itself, this information does not convey the fact that ramp 20 actually merges into the road 10 over a distance 26. In order to indicate that an intersection actually occurs gradually along a merge lane, such as shown in FIG. 1A, additional data is included in the database… Using this model, a subsegment may be defined and associated with the segment 36 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 40 thereof. Another subsegment is defined and associated with the segment 32 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 42 thereof. Another subsegment is defined and associated with the segment 30 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 44 thereof. (Note that there are other ways to indicate the presence of a merge lane and the present embodiments are not limited to any specific implementation.) 
second determining code configured to cause the at least one processor to determine, a second midpoint between the intersection point and a mapping point of the 9intersection point, as a second center point of the second end of the target lane, the mapping point of the intersection point being located at a second side lane line of the second lane in the third road FIG. 1A depicts a portion of an actual road network. The road network includes a road segment 10. The road segment 10 includes three lanes 12, 14 and 16 for carrying vehicle traffic in the direction of travel indicated by the arrow 18. An entrance ramp 20 consisting of a single lane 22 connects to the road segment 10. The entrance ramp 20 carries traffic in the direction indicated by the arrow 24. As shown in FIG. 1A, the entrance ramp 20 gradually merges into the road 10. The gradual merger occurs over a distance 26. Along the distance 26, the width of the entrance ramp 20 gradually decreases as it merges into the lane 16 of road 10.) 
third determining code configured to cause the at least one processor to determine a lane center line of the target lane by connecting the first center endpoint of the first end of the target lane and the second center endpoint of the second end of the target lanFIG. 1A is an illustration of a portion of a road network where roads merge with a sufficient merge lane. AND FIG. 1B shows how the roads depicted in FIG. 1A are represented as data in a database.) 
path determining code configured to cause the at least one processor to determine the lane center line of the target lane as a travelling path of a vehicle; and (see at least [¶ 0019] The endpoints of a road segment correspond to the locations of intersections, i.e., where one road segment connects to another road segment. In one type of database, the line that represents a road segment coincides with the centerline of the actual road segment.) 
sending code configured to cause the at least one processor to transmit the traveling path of the vehicle so that the vehicle travels along the lane center line, wherein the first lane in the second road segment and the second lane in the third road segment are substantially parallel, and (see at least [FIG. 1A-1D] AND [¶ 0055] The navigation system 340 includes applications for route calculation 344, map display 346, as well as possibly other applications. The navigation system 340 provides the navigation-related features to the vehicle user via a user interface 354. (The navigation system 340 is optional and may be omitted.)) 
Denaro fails to explicitly disclose the method to obtain a target lane in the road segment which is an added or subtracted lane. However, Weiland teaches the processor to obtain a target lane in a first road segment among a plurality of road segments, the target lane being an added or subtracted lane, (see at least [Fig. 9] #214 AND [¶ 0085] FIG. 9 shows several possible paths, labeled 240, 242 and 244, that a vehicle could legally take when traveling from the left turn lane 214 on the road segment 202 onto the lane 234 on the road segment 206. Each of these several possible paths is a legal path. AND [¶ 0018] A first embodiment relates to a method for representing roads, and in particular road lanes, in a database that contains data that represent a road network in a geographic region…) 
Thus, Denaro teaches a method for obtaining target lane information for a vehicle along a road segment. Weiland teaches the method to obtain a target lane in the road segment which is an added or subtracted lane.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denaro and incorporate the teachings of Weiland to obtain a target lane in the road segment which is an added or subtracted lane. Doing so allows for efficient lane recognition by the subject vehicle.
Denaro in view of Weiland fails to explicitly disclose the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road. However, Rubin teaches wherein the third determining code further comprises:
determine sampling points according to the control points; and (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
sequentially connect the sampling points to obtain a first Bezier curve, and using the first Bezier curve as the lane center line of the target lane (see at least [Fig. 9] AND [¶ 0532] FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)
Thus, Denaro in view of Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Rubin teaches the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Denaro in view of Weiland and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points for the vehicle to operate along while navigating through a lane. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.
Furthermore, Denaro fails to explicitly disclose finding the lance central line by finding midpoints and connecting said midpoints to a control point to determine a line along the lane for navigation.  However, Igarashi teaches wherein the determining the lane central line of the target lane further comprises: determining control points based on the first midpoint and the second midpoint, and a line extending in parallel to the second lane in the third road segment from the determine whether the preceding vehicle deviates from a lane center of the traveling lane based on the external environment information; responsive to determining that the preceding vehicle does not deviate from the lane center, set a mid-point of a width of the preceding vehicle as a control target point; responsive to determining that the preceding vehicle deviates from the lane center: 1) calculate a shift amount based on a difference between the width of the preceding vehicle and a width of the host vehicle, wherein the shift amount increases according to an increase in the difference between the width of the preceding vehicle and the width of the host vehicle; and 2) set, as the control target point, a position shifted from the mid-point of the preceding vehicle by the calculated shift amount in a direction opposite a direction in which the preceding vehicle deviates from the lane center; and execute a following travel control of the host vehicle for following the preceding vehicle based on the control target point.)

    PNG
    media_image1.png
    520
    124
    media_image1.png
    Greyscale

Fig. 3: Figure 3 is a view for illustrating a travel locus of a preceding vehicle
Thus, Denaro in view of Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Igarashi teaches the apparatus for finding the lance central line by finding midpoints and connecting said midpoints to a control point to determine a line along the lane for navigation.


Regarding claim 18 as best understood, Denaro teaches the apparatus according to claim 13, further comprising: a-fourth determining code configured to cause the at least one processor to: determine a non-target lane, the non-target lane being a lane other than the target lane in the first road segment or any lane in the second road segment; and use, for the non-target lane, a center line of two side lane lines of the non- target lane as a lane center line of the non-target lane (see at least [Fig. 1A] #12-14 AND [Fig. 1D] #52-54 AND [¶ 0022] FIG. 1C shows another portion of an actual road network. The road network includes a road 50. The road 50 includes three lanes 52, 54 and 56 for carrying traffic in the direction of travel indicated by the arrow 58.)

Regarding claim 24 as best understood, Denaro discloses a non-transitory computer readable storage medium, storing computer program code, the computer program code, when executed by at least one processor the at least one processor is configured to: 
wherein two side lane lines of the target lane are respectively connected to two endpoints of a first lane of a second road segment among the plurality of road segments and intersect at an intersection point connected to a first side lane line of a 

    PNG
    media_image2.png
    360
    573
    media_image2.png
    Greyscale

Fig. 1: FIG. 1B shows how the roads depicted in FIG. 1A are represented as data in a database.
14obtain target lane information, the target lane information comprising: locations of the two endpoints at a first end of the target lane, and a location of the intersection point at a second end of the target lane determine a first midpoint of the two endpoints at the first end of the target lane, as a first center endpoint of the first end of the target lane; (see at least [¶ 0020] When actual roads, such as those shown in FIG. 1A, are represented by their centerlines, as shown in FIG. 1B, the intersection of the entrance ramp 20 with the road 10 is represented as a single point, i.e., the node 34 in FIG. 1B. By itself, this information does not convey the fact that ramp 20 actually merges into the road 10 over a distance 26. In order to indicate that an intersection actually occurs gradually along a merge lane, such as shown in FIG. 1A, additional data is included in the database… Using this model, a subsegment may be defined and associated with the segment 36 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 40 thereof. Another subsegment is defined and associated with the segment 32 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 42 thereof. Another subsegment is defined and associated with the segment 30 indicating that a gradually decreasing merge lane is located adjacent to the segment along the portion 44 thereof. (Note that there are other ways to indicate the presence of a merge lane and the present embodiments are not limited to any specific implementation.)
determine a second midpoint between the intersection point and a mapping point of the intersection point, as a second center point of the second end of the target lane, the mapping point of the intersection point being located at a second side lane line of the second lane in the third road segment; (see at least [¶ 0018] FIG. 1A depicts a portion of an actual road network. The road network includes a road segment 10. The road segment 10 includes three lanes 12, 14 and 16 for carrying vehicle traffic in the direction of travel indicated by the arrow 18. An entrance ramp 20 consisting of a single lane 22 connects to the road segment 10. The entrance ramp 20 carries traffic in the direction indicated by the arrow 24. As shown in FIG. 1A, the entrance ramp 20 gradually merges into the road 10. The gradual merger occurs over a distance 26. Along the distance 26, the width of the entrance ramp 20 gradually decreases as it merges into the lane 16 of road 10.)
determine a lane center line of the target lane by connecting the first center endpoint of the first end of the target lane and the second center endpoint of the second end of the target lane; (see at least [¶ 0019] The endpoints of a road segment correspond to the locations of intersections, i.e., where one road segment connects to another road segment. In one type of database, the line that represents a road segment coincides with the centerline of the actual road segment.)
determine the lane center line of the target lane as a travelling path of a vehicle; and (see at least [¶ 0019] The endpoints of a road segment correspond to the locations of intersections, i.e., where one road segment connects to another road segment. In one type of database, the line that represents a road segment coincides with the centerline of the actual road segment.)
transmit the traveling path of the vehicle so that the vehicle travels along the lane center line, wherein the first lane in the second road segment and the second lane in the third road segment are substantially parallel, and (see at least [FIG. 1A-1D] AND [¶ 0055] The navigation system 340 includes applications for route calculation 344, map display 346, as well as possibly other applications. The navigation system 340 provides the navigation-related features to the vehicle user via a user interface 354. (The navigation system 340 is optional and may be omitted.))
Denaro fails to explicitly disclose the method to obtain a target lane in the road segment which is an added or subtracted lane. However, Weiland teaches the system to obtain a target lane in a first road segment among a plurality of road segments, the target lane being an added or subtracted lane, (see at least [Fig. 9] #214 AND [¶ 0085] FIG. 9 shows several possible paths, labeled 240, 242 and 244, that a vehicle could legally take when traveling from the left turn lane 214 on the road segment 202 onto the lane 234 on the road segment 206. Each of these several possible paths is a legal path. AND [¶ 0018] A first embodiment relates to a method for representing roads, and in particular road lanes, in a database that contains data that represent a road network in a geographic region…)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denaro and incorporate the teachings of Weiland to obtain a target lane in the road segment which is an added or subtracted lane. Doing so allows for efficient lane recognition by the subject vehicle.
Denaro in view of Weiland fails to explicitly disclose the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road. However, Rubin teaches the apparatus according to claim 13, wherein the third determining code further comprises:
determine sampling points according to the control points; and (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
sequentially connect the sampling point to obtain a first Bezier curve, and using the first Bezier curve as the lane center line of the target lane (see at least [Fig. 9] AND [¶ FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)
Thus, Denaro in view of Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Rubin teaches the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Denaro in view of Weiland and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points for the vehicle to operate along while navigating through a lane. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.
Furthermore, Denaro fails to explicitly disclose finding the lance central line by finding midpoints and connecting said midpoints to a control point to determine a line along the lane for navigation. However, Igarashi teaches the processor to wherein the at least one processor is further configured to: determine control points based on the first midpoint and the second midpoint, and a line extending in parallel to the second lane in the third road segment from the first midpoint and a line extending in parallel to the first lane in the second road segment from the second midpoint; (see at least [Fig. 3] AND [claim 1] determine whether the preceding vehicle deviates from a lane center of the traveling lane based on the external environment information; responsive to determining that the preceding vehicle does not deviate from the lane center, set a mid-point of a width of the preceding vehicle as a control target point; responsive to determining that the preceding vehicle deviates from the lane center: 1) calculate a shift amount based on a difference between the width of the preceding vehicle and a width of the host vehicle, wherein the shift amount increases according to an increase in the difference between the width of the preceding vehicle and the width of the host vehicle; and 2) set, as the control target point, a position shifted from the mid-point of the preceding vehicle by the calculated shift amount in a direction opposite a direction in which the preceding vehicle deviates from the lane center; and execute a following travel control of the host vehicle for following the preceding vehicle based on the control target point.)

    PNG
    media_image1.png
    520
    124
    media_image1.png
    Greyscale

Fig. 3: Figure 3 is a view for illustrating a travel locus of a preceding vehicle
Thus, Denaro in view of Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Igarashi teaches the apparatus for finding the lance central line by finding midpoints and connecting said midpoints to a control point to determine a line along the lane for navigation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Denaro in view of Weiland and incorporate the teachings of Igarashi and incorporate finding the lance central line by finding midpoints and connecting said midpoints to a control point to determine a line along the lane for navigation. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Denaro in view of Weiland, Rubin and Igarashi, and further in view of Stein et al. U.S. Pub. No. 2020/0225681 (“Stein”).
Regarding claim 4 as best understood, Denaro in view of Weiland and Rubin discloses a method for obtaining target lane information for a vehicle along a road segment. Denaro in view of Weiland fails to explicitly disclose supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
However, Stein teaches the method according to claim 1, wherein the obtaining the target lane in the first road segment further comprises: based on determining that at least one lane line is absent in the first road segment, supplementing the at least one lane line absent in the first road segment according to the two endpoints of the first lane in the second road segment, and the intersection point and the mapping point in the third road segment; and determining the target lane according to the at least one lane line  in the first road segment (see at least [Fig. 10B] AND [¶ 0049] FIG . 10B is a diagrammatic representation of an exemplary vehicle including a lane end recognition system traveling a measurable distance behind a lead vehicle consistent with the disclosed embodiments.)
Thus, Denaro in view of Weiland and Rubin discloses a method for obtaining target lane information for a vehicle along a road segment. Stein teaches supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denaro in view of Weiland 

Regarding claim 5 as best understood, Denaro discloses the method according to claim 4, wherein the obtaining the target lane in the first road segment further comprises: determining a first lane line endpoint, the first lane line endpoint being an endpoint of a first lane line of the first lane in the second road segment; determining a second lane line endpoint, the second lane line endpoint being an endpoint of a first lane line of the second lane in the third road segment; selecting, a line that is the shortest distance between the first lane line endpoint and the second lane line endpoint, among a plurality of lines connecting the first lane line endpoint and the second lane line endpoint; and connecting the first lane line endpoint and the second lane line endpoint, wherein a quantity of lanes of the second road segment is greater than a quantity of lanes of the third road segment (see at least [Fig. 1B] start-segment at #36/32, midpoint/intersection point at #34, AND endpoint 30)

    PNG
    media_image2.png
    360
    573
    media_image2.png
    Greyscale

	Fig. 1: FIG. 1B shows how the roads depicted in FIG. 1A are represented as data in a database

Regarding claim 16 as best understood, Denaro in view of Weiland and Rubin discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Denaro fails to explicitly disclose supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
However, Stein teaches the apparatus according to claim 13, herein the obtaining code is further configured to cause the at least one processor to: based on determining that at least one lane line a is absent in the first road segment, supplement the at least one lane line absent in the first road segment according to the two endpoints of the first lane in the second road segment, and the intersection point and the mapping point in the third road segment; and determine the target lane according to the at least one lane line  in the first road segment (see at least [Fig. 10B] AND [¶ 0049] FIG . 10B is a diagrammatic representation of an exemplary vehicle including a lane end recognition system traveling a measurable distance behind a lead vehicle consistent with the disclosed embodiments.)
Thus, Denaro in view of Weiland and Rubin discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Stein teaches supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denaro in view of Weiland and Rubin and incorporate the teachings of Stein by supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment. Doing so allows for accurately realizing road and lane information.

Regarding claim 17 as best understood, Denaro discloses the apparatus according to claim 16, wherein the obtaining code is further configured to cause the at least one processor to: 11Appln. No.: 16/461,425determine a first lane line endpoint, the first lane line endpoint being an endpoint of a first lane line of the first lane in the second road segment; determine a second lane line endpoint, the second lane line endpoint being an endpoint of a first lane line of the second lane in the third road segment; select, a line that is at the shortest distance from the first lane line endpoint between the first lane line endpoint and the second lane line endpoint among a plurality of lines connecting the first lane line endpoint and the second lane line endpoint; and connect the first lane line endpoint and the second lane line endpoint, wherein a quantity of lanes of the second road segment is greater than a quantity of lanes of the third road segment (see at least [Fig. 1B] start-segment at #36/32, midpoint/intersection point at #34, AND endpoint 30)

    PNG
    media_image2.png
    360
    573
    media_image2.png
    Greyscale

	Fig. 1: FIG. 1B shows how the roads depicted in FIG. 1A are represented as data in a database

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denaro in view of Weiland, Rubin and Igarashi, and further in view of Tran et al. U.S. Patent No. 10,816,993 (“Tran”).
Regarding claim 8 as best understood, Denaro in view of Weiland and Rubin discloses a method for obtaining target lane information for a vehicle along a road segment. Denaro in view of Weiland fails to explicitly disclose the method selecting and determining a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection.
However, Tran teaches the method according to claim 1, wherein the method further comprises: selecting a combination of a pull-out lane and a pull-in lane connected to an intersection, wherein the a-vehicle pulls in to the intersection from the pull-out lane and enters the pull-in lane through the intersection; and determining, for each combination of the pull-out lane and the pull-in lane the travelling path by 6connecting a first endpoint of a lane center line of the pull-out lane at the intersection and a second endpoint of a lane center line of the pull-in lane at the intersection (see at least [Fig. 2L] FIGS. 2F-2L show exemplary lane marking arrangements detectable using learning machines..) 


    PNG
    media_image4.png
    388
    572
    media_image4.png
    Greyscale

Fig. 3: Freeway Entrance and Exit pull-in/out Lanes
Thus, Denaro in view of Weiland and Rubin discloses a method for obtaining target lane information for a vehicle along a road segment. Tran teaches the method selecting and determining a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection.


Regarding claim 9 as best understood, Denaro in view of Weiland and Rubin discloses a method for obtaining target lane information for a vehicle along a road segment. Furthermore, Weiland teaches the method according to claim 8, wherein the selecting the combination of the pull-out lane and the pull-in lane at the intersection further comprises:
determining, for each pull-out lane of the intersection, a search area according to a pull-out attribute of the pull-out lane, wherein the pull-out lane attribute comprises at least one of turning right, turning left, going straight, and making a U-turn; (see at least (see at least [Fig. 7] #210, #212 AND #214)

    PNG
    media_image5.png
    617
    857
    media_image5.png
    Greyscale

FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)
and searching the search area corresponding to the pull-out lane to obtain a pull-in lane corresponding to the pull-out lane attribute of the pull-out lane (see at least [¶ 0103] The adjacency attributes of a transitioning lane would indicate what features are located next to the transitioning lane. A data entity that represents a transitioning lane may also include a centerline. The centerline of a transitioning lane may be determined from the actual physical dimensions of the transitioning lane or alternatively the centerline may be estimated from the start and end points of the transitioning lane.)
Thus, Denaro teaches a method for obtaining target lane information for a vehicle along a road segment. Weiland teaches the method for searching the search area corresponding to the pull-out lane to obtain a pull-in lane corresponding to the pull-out lane attribute of the pull-out lane.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denaro and incorporate the teachings of Weiland for searching the search area corresponding to the pull-out lane to obtain a pull-in lane corresponding to the pull-out lane attribute of the pull-out lane. Doing so allows for efficient lane recognition by the subject vehicle.

Regarding claim 19 as best understood, Denaro in view of Weiland and Rubin discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Denaro in 
However, Tran teaches the apparatus according to claim 13, further comprising: a combination selection code configured to cause the at least one processor to select a combination of a pull-out lane and a pull-in lane connected to an intersection, wherein the vehicle pulls in to the intersection from the pull-out lane and enters the pull-in lane through the intersection and wherein the a path determining code is further configured to cause the at least one processor to determine, for each combination of the pull-out lane and the pull-in lane, the travelling path by connecting a first endpoint of a lane center line of the pull-out lane at the intersection and a second endpoint of a lane center line of the pull-in lane at the intersection (see at least [Fig. 2L] FIGS. 2F-2L show exemplary lane marking arrangements detectable using learning machines..) 

    PNG
    media_image4.png
    388
    572
    media_image4.png
    Greyscale

Fig. 3: Freeway Entrance and Exit pull-in/out Lanes
Thus, Denaro in view of Weiland and Rubin discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Tran teaches the method selecting and determining a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection.


Regarding claim 20 as best understood, Denaro in view of Weiland and Rubin discloses a method for obtaining target lane information for a vehicle along a road segment.
Furthermore, Weiland teaches the method according to claim 8, wherein the selecting the combination of the pull-out lane and the pull-in lane at the intersection further comprises:
area determining code  configured to cause the at least one processor to determine, for each pull-out lane of the intersection, a search area according to a pull-out attribute of the pull-out lane, wherein the pull-out lane attribute comprises at least one of turning right, turning left, going straight, and making a U-turn; (see at least (see at least [Fig. 7] #210, #212 AND #214)

    PNG
    media_image5.png
    617
    857
    media_image5.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)
and a lane search code configured to cause the at least one processor to search the search area corresponding to the pull-out lane to obtain a pull-in lane corresponding to the pull-out lane attribute of the pull-out lane (see at least [¶ 0103] The adjacency attributes of a transitioning lane would indicate what features are located next to the transitioning lane. A data entity that represents a transitioning lane may also include a centerline. The centerline of a transitioning lane may be determined from the actual physical dimensions of the transitioning lane or alternatively the centerline may be estimated from the start and end points of the transitioning lane.)
Thus, Denaro in view of Weiland and Rubin teaches a method for obtaining target lane information for a vehicle along a road segment. Weiland teaches the method for searching the search area corresponding to the pull-out lane to obtain a pull-in lane corresponding to the pull-out lane attribute of the pull-out lane.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Denaro in view of Weiland, Rubin, Igarashi and Tran as applied to claim 9 above, and further in view of Isaji et al. U.S. Patent No. 9,043,088 (“Isaji”).
Regarding claim 11 as best understood, Denaro discloses a method for obtaining target lane information for a vehicle along a road segment. Denaro fails to explicitly disclose the method of determining a rotation angle for the vehicle to turn about for navigating to pull-in to the target lane.
However, Isaii teaches the method according to claim 9, wherein the searching the search area corresponding to the pull-out lane to obtain the pull-in lane corresponding to the pull-out lane attribute of the pull-out lane further comprises:
calculating, for each pull-in lane in the search area corresponding to the pull-out lane, a direction rotation angle deviation and a location included angle deviation that correspond to the 7pull-in lane, wherein the direction rotation angle deviation is an absolute value of a difference between a-the direction rotation angle and an ideal direction rotation angle; (see at least [Fig. 39] AND [col. 29, line 25-31] When the own vehicle is traveling in a straight road segment of the virtual road outline outside a curve, the steering angle 0 required to bring the own vehicle back to the center line between the boundaries of the straight road segment is derived from Eq. 6, Eq. 7, Eq.8, and Eq.9. The vehicle control ECU 10 may thus be responsible for steering angle correction means.)
and the location included the angle deviation is an absolute value of a difference between a location included angle and an ideal location included angle; and determining, based on the direction rotation angle deviation and the location included angle deviation that correspond to the pull-in lane satisfying a preset condition, the pull-in lane that correspond to the pull-out lane attribute of the pull-out lane (see at least [col. 29, line 34-38 and 41-50] The parameter Nin Eq. 6 is a ratio (constant) of the steering angle 0 to the tire turning angle Θ. Θ_c in Eq. 6, which is defined by Eq.7, is a tire turning angle that is required to bring the own vehicle back to the centerline between the boundaries of the straight road segment of the virtual road outline… Θ_1 in Eq. 7, which is defined by Eq. 8, is a tire turning angle required to set an angle between the traveling direction of the own vehicle and the centerline of the straight road segment of the virtual road outline to zero (see FIG. 37). The centerline of the straight road segment is equidistant from both the boundaries of the straight road segment. 0 2 in Eq. 7, which is defined by Eq. 9, is a tire turning angle required to set an lateral deviation of the lateral center of the own vehicle from the centerline of the straight road segment of the virtual road outline to zero (see FIG. 37).)
Thus, Denaro discloses a method for obtaining target lane information for a vehicle along a road segment. Isaji teaches method of determining a rotation angle for the vehicle to turn about for navigating to pull-in to the target lane.
Therefore, it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denaro and incorporate the teachings of Isaji and include determining a rotation angle for the vehicle to turn about for navigating to pull-in to the target lane. Doing so allows for efficient pulling-in of the vehicle towards the target lane, while keeping a lane-centered position.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Denaro in view of Weiland, Rubin, Igarashi, and Tran as applied to claim 9 and 19 above, and further in view of Rubin.
Regarding claim 12 as best understood, Denaro in view of Weiland, Rubin, and Tran discloses a method for obtaining target lane information for a vehicle along a road segment. Denaro in view of Weiland and Tran fails to explicitly disclose the method for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
However Rubin teaches the method according to claim 8, the method further comprising:
determining second control points; determining second sampling points according to the second control points; and (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
sequentially connecting the second sampling points to obtain a second Bezier curve, and using the second Bezier curve as the travelling path of the vehicle (see at least [Fig. 9] AND [¶ 0532] FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)

    PNG
    media_image3.png
    569
    300
    media_image3.png
    Greyscale

Fig. 3: FIG.9 shows an example of how location dots are be used to create lane maps. (Reference: Rubin)

Thus, Denaro in view of Weiland, Rubin, and Tran discloses a method for obtaining target lane information for a vehicle along a road segment. Rubin teaches the method for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Denaro in view of Weiland, Rubin, and Tran and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points for the vehicle to operate along while navigating through a lane. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.

Regarding claim 21 as best understood, , Denaro in view of Weiland, Rubin, and Tran discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Denaro in view of Weiland fails to explicitly disclose the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.

a fourth determining code configured to cause the at least one processor to determine second control points; (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
a fifth determining code configured to cause the at least one processor to determine second sampling points according to the second control points; and a-sixth determining code configured to cause the at least one processor to sequentially connect the second sampling points to obtain a second Bezier curve, and use the second Bezier curve as the travelling path of the vehicle (see at least [Fig. 9] AND [¶ 0532] FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)


    PNG
    media_image3.png
    569
    300
    media_image3.png
    Greyscale

Fig. 3: FIG.9 shows an example of how location dots are be used to create lane maps. (Reference: Rubin)

Thus, Denaro in view of Weiland, Rubin, and Tran discloses a method for obtaining target lane information for a vehicle along a road segment. Rubin teaches the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by , Denaro in view of Weiland, Rubin, and Tran and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points for the vehicle to operate along while navigating through a lane. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668